Opinion by
Walker, J.
The record consisted of a deposition of a clerk in Honolulu employed to make entries for the American Customs Brokerage Co., who made the entry in question as agents for the petitioner. It appeared that certain new instructions had been given as to the method of making entries and that the invoice in question was one of the first ones to be executed thereafter; that certain information was buried in the description of the merchandise appearing on the invoice, and that had he noticed it he would have made the necessary increase in the entered value. The court was of the opinion that the record disclosed a clear case of inadvertence or carelessness in entering, and negatives any implication of intention to defraud the United States of any of its lawful duties. The petition was therefore granted, following United States v. Fish (268 U. S. 607). Ittmann v. United States (T. D. 49481) and Freedman v. United States (6 Cust. Ct. 354, C. D. 494) distinguished.